BODY, District Judge.
Petitioner filed a document on November 16, 1965 which he has entitled “Petition for Order to Show Cause”. Therein he alleges that he presented a verified petition to the Clerk of Quarter Sessions Court of Philadelphia County, Pennsylvania, asking for a copy of the bills of indictment against him and that said Clerk has failed to furnish him with those *169indictments as required by Rule 218 of the Pennsylvania Rules of Criminal Procedure, 19 P.S.Appendix.
Petitioner therefore claims that his rights under the “Fourteenth Amendment” have been violated and urges this Court to issue a writ of mandamus directing the Clerk of Quarter Sessions Court of Philadelphia County to comply with Pennsylvania Rule of Criminal Procedure No. 218.
What petitioner has failed to include in his present petition is that his application for a writ of habeas corpus in the state court was denied by the Honorable Edmund B. Spaeth, Jr., on August 2, 1965. Nor does he aver that he has appealed that denial to the Pennsylvania Appellate Courts.
Considered as a petition for a writ of habeas corpus, since petitioner claims his right to habeas corpus relief is being interfered with, the instant petition fails to comply with our Local Rule 37. More importantly, however, he has failed to exhaust his state remedies as required by 28 U.S.C. § 2254.
The petition will, therefore, be denied.